Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-4, 6-9 and 11-14 are currently pending.
Allowable Subject Matter
Claims 1-4, 6-9 and 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art does not fully disclose a display comprising a support rib forming a portion of an insertion groove, a restricting rib configured to restrict the display panel from moving in a side direction to restrict the display panel from departing from the first position, and a hook insertion groove located inside the insertion groove, and wherein the chassis comprises: an insertion rib inserted into the insertion groove when the chassis is coupled with the middle mold, a hook hook-coupled with the middle mold and inserted into the hook insertion groove, and a pressing rib positioned on an inner surface of the hook, wherein the middle mold further comprises a guide configured to guide the pressing rib passing through the guide when the hook is inserted into the hook insertion groove, wherein the pressing rib comprises an inclined surface inclined such that a thickness of the pressing rib increases in a direction toward the chassis from an end of the pressing rib, and wherein the inclined surface presses, when the chassis is coupled with the middle mold, the display panel positioned out of the first position toward the first position.
Specifically, the prior art does not provide teaching a pressing rib positioned on an inner surface of the hook and the pressing rib comprises an inclined surface inclined such that a thickness of the pressing rib increases in a direction toward the chassis from an end of the pressing rib wherein the inclined surface presses, when the chassis is coupled with the middle mold, the display panel positioned out of the first position toward the first position.
The prior art does not disclose the relationship between the middle mold and the hook and rib configurations.
Furthermore, Satonaka does not teach the claimed invention and Shin does not remedy the deficiencies of Satonaka.
	Claims 2-4, 6-9 and 11-14 are allowable due to their dependency on claim 1.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650.  The examiner can normally be reached on M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNES DOBROWOLSKI/Examiner, Art Unit 2871       

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871